                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:19-CV-00035


SCSI, LLC,

       Plaintiff,
                                                         CONSENT JUDGMENT
v.

KACO USA, INC.,

       Defendant.

       In accordance with this Court’s Order dated December 22, 2020, (Docket Entry No.

51), and upon agreement between the parties, a JUDGMENT is hereby entered against

Defendant Kaco USA, Inc. in favor of Plaintiff SCSI, LLC in accordance with the Court’s

Order. As stipulated to by the parties, Plaintiff is entitled to a Judgment in its favor in the

principal amount of $456,461.58, plus: (1) prejudgment interest in the amount of $196,161.70

as provided for by the contract between the parties, (2) post-judgment interest as provided by

statute, and (3) statutory attorney fees pursuant to North Carolina General Statute 6-21.2(2) in

the amount of $80,286.20.




                                   Signed: February 3, 2021




     Case 5:19-cv-00035-KDB-DCK Document 53 Filed 02/03/21 Page 1 of 2
Stipulated this 3rd day, of February 2021:


/s/ Alexandra J. Hirsch                        /s/ William W. Pollock
Alexandra J. Hirsch                            William W. Pollock
N.C. Bar No. 47808                             N.C. Bar No. 19381
FOX ROTHSCHILD LLP                             PO BOX 31507
101 N. Tryon Street, Suite 1300                Raleigh, NC 27622
Charlotte, North Carolina 28246                bpollock@rl-law.com
Telephone: 704-384-2600                        919-787-5200
Fax: 704-384-2800                              Counsel for Kaco USA, Inc.
E-mail: ahirsch@foxrothschild.com

Dennis W. Loughlin (admitted pro hac vice)
Katherine L. Pullen (admitted pro hac vice)
WARNER NORCROSS + JUDD LLP
2000 Town Center, Suite 2700
Southfield, Michigan 48075
248-784-5000
dloughlin@wnj.com
kpullen@wnj.com

Marc C. Tucker
N.C. Bar No. 25722
FOX ROTHSCHILD LLP
434 Fayetteville St., Suite 2800
Raleigh, North Carolina 27601-2943
Telephone: 919-755-8713
E-mail: mtucker@foxrothschild.com

Counsel for SCSI, LLC




                                   2
     Case 5:19-cv-00035-KDB-DCK Document 53
                                         52 Filed 02/03/21 Page 2 of 2
